UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM ABS-15G ASSET-BACKED SECURITIZER REPORT PURSUANT TO SECTION 15G OF THE SECURITIES EXCHANGE ACT OF 1934 Check the appropriate box to indicate the filing obligation which this form is intended to satisfy: xRule 15Ga-1 under the Exchange Act (17 CFR 240.15Ga-1) for the reporting period: October1, 2015 to December 31, 2015 Date of Report (Date of earliest event reported):February 11, 2016 Chesapeake Finance Holdings II LLC(1) N/A (Commission File Number of securitizer) (Central Index Key Number of securitizer) Paul Danielson (410) 771-1900 (Name and telephone number, including area code, of the person to contact in connection with this filing) Indicate by check mark whether the securitizer has no activity to report for the initial period pursuant to Rule 15Ga-1(c)(1):o Indicate by check mark whether the securitizer has no activity to report for the quarterly period pursuant to Rule 15Ga-1(c)(2)(i):x Indicate by check mark whether the securitizer has no activity to report for the annual period pursuant to Rule 15Ga-1(c)(2)(ii):o oRule 15Ga-2 under the Exchange Act (17 CFR 240.15Ga-2) Central Index Key Number of depositor: (Exact name of issuing entity as specified in its charter) Central Index Key Number of issuing entity (if applicable): Central Index Key Number of underwriter (if applicable): (Name and telephone number, including area code, of the person to contact in connection with this filing) Chesapeake Finance Holdings II LLC, as securitizer, is filing this Form ABS-15G in respect of all asset-backed securities sponsored by it and outstanding during the reporting period in the vehiclelease asset class, including asset-backed securities issued or sold by the following affiliated entity: Chesapeake Funding II LLC. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the reporting entity has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHESAPEAKE FINANCE HOLDINGS II LLC Date: February 11, 2016 By: /s/Nav Swamy Name: Nav Swamy Title: Treasurer
